Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-5, 7-10, 13-14, and 17 are pending.  Claims 1 and 10 are independent and are amended.  Claims 3 and 12 are canceled by the most recent amendments.  Dependent Claims are amended for correcting the dependencies.
Published as U.S. 2021/0182482.
Apparent priority: 12/12/2019.
This case was transferred to the current Examiner after the first action.
Applicant’s amendments and arguments are considered but are unpersuasive or moot in view of the new grounds of rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 is amended to recite:
1. A syntactic analysis apparatus, the apparatus comprising: 
an input device configured to receive a phrase uttered from a user; and 
a learning device configured to perform at least one or more of extension of an intent output layer for classifying an utterance intent of the user from the uttered phrase and extension of a slot output layer for classifying a slot including information of the phrase and to extend a pre-generated utterance syntactic analysis model such that the uttered phrase is classified into the extended intent output layer and the extended slot output layer, wherein the learning device performs learning based on a new learning corpus to extend the pre-generated utterance syntactic analysis model,
wherein the learning device is configured to: 
extend the intent output layer by adding a first neuron based on the utterance intent of the user to be classified from the uttered phrase, and 
extend the slot output layer by adding a second neuron based on the slot to be classified from the uttered phrase,
wherein the learning device is configured to extend the pre-generated utterance syntactic analysis model in a hidden layer,
wherein the learning device is configured to extend respectively the intent output layer and the slot output layer each separated from the hidden layer.
Claim 10 is amended in a similar fashion.

Obviously, the output layers are “separated” from the “hidden layer” as per their definition.  The intent is likely:  “wherein the learning device is configured to extend respectively the intent output layer and the slot output layer each [[separated]] separately from the hidden layer.
	
	Further, neither “separated” nor “separately” have antecedent basis in the Specification.  However, the mentioned Drawing, Figure 2, discloses that the two output layers are extended “separately” out of the hidden layers.
Appropriate correction is required.

Response to Amendments and Arguments
112(f) Interpretation
	The 112(f) interpretation applies to “limitations” of a Claim and here it does apply to “input device” and “learning device” limitations of Claim 1 because both are generic placeholder that do not indicate structure.  
The “input device” in the first limitation is probably a microphone but instead of reciting a “microphone,” the generic language of “input device” is used.  
A term or phrase is interpreted in the context of the relevant Art and the language of the Limitation.
In the context of the art of natural language processing, an “Input Device” could be a microphone for receiving speech, a variety of devices for receiving whispers or mouthing of a word, a keyboard / stylus / touchscreen for receiving text input, and potentially a number of other structures.  If the intent is to use a regular microphone to receive speech, the limitation can just say “microphone,” particularly considering that the Specification does provide support for reciting a “microphone.”  When the Claim limitation instead chooses to use a broad term such as “input device” which is defined in terms of its “function,” the term/phrase is interpreted under 112(f) to cover the structures disclosed by the Specification (going back to “microphone”) and their equivalents whatever they may be.  The decision belongs to the Applicant.
The “learning device” in the second limitation is probably a processor and because it is configured to perform a plurality of functions and falls under the multiple means category of MPEP 2181(V).  (“It is important to distinguish between claims that recite multiple functional limitations (a common practice particularly in the computer-related arts) and claims that recite a single element in means-plus-function terms (rare in most arts). In computer-implemented inventions, a microprocessor may be programmed with different algorithms, with each algorithm performing a separate function. Each of these separately programmed functions should be interpreted as a separate element.”)

If the Applicant is not pleased with the 112(f) interpretation, and when the Specification does include specific non-generic hardware components for performing the function, the Claim may be amended to replace the generic placeholder with a limitation that indicates a particular structure:
[0038] The input device 110 may receive the utterance of a user. For example, the input device 110 may be implemented with a microphone.
[0070] Referring to FIG. 8, a computing system 1000 may include at least one processor 1100, a memory 1300, a user interface input device 1400, a user interface output device 1500, storage 1600, and a network interface 1700, which are connected with each other via a bus 1200.

	Applicant argues:

    PNG
    media_image1.png
    294
    669
    media_image1.png
    Greyscale

Response 7.
As the Applicant acknowledges:  “The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.”
	Applicant is providing a conclusory statement that the “device” provides “sufficient structure” without providing any reasoning.  A phrase “input means” would have invoked a 112(f) interpretation; the phrase “input device” is no less generic that “input means” and does not include any “structure” to be considered “sufficient structure.”  Any type of device that is capable of receiving an utterance falls under this phrase and the Specification provides support only for a “microphone.”
	In short, “microphone” is an input device with “sufficient structure,” whereas “input device” in the context of the limitation of “an input device configured to receive a phrase uttered from a user;” can refer to any structure that can receive a phrase uttered from a user.   Thus, in the context of the limitation at issue, the element “Input Device” is defined in terms of its FUNCTION as opposed to its STRUCTURE.  This FUNCTION in place of STRUCTURE warrants interpretation under 112(f).  
	Similarly, “learning device” is not far from “learning means” and the claimed limitation provides no structure for the phrase and the phrase is limited only by its recited functions.
	Accordingly, “Input Device” and “Learning Device” limitations of Claim 1 remain interpreted under 35 U.S.C. 112(f) as means-plus-function limitations.  

101 Rejection
	The 35 U.S.C. 101 rejection is withdrawn in view of the amendments to the independent Claim.

102 Rejection
Applicant’s amendments and arguments are considered but are moot in view of the new grounds of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input device”, “learning device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Metallinou (U.S. 10,515,625) in view of Tcheng (U.S. 11068939).
Regarding Claim 1, Metallinou teaches:
1. A syntactic analysis apparatus, the apparatus comprising: 
an input device configured to receive a phrase uttered from a user; and  [Metallinou, Figure 1, the user 104 is inputting the speech query: “Play Harry Potter 106.” Figure 2A showing “microphones 226” as the “input device.] [Figure 4, “Receive Audio Data 404.”]
a learning device [Metallinou, Figure 1, “Device 102” and Figure 2 “processors 220” as part of the Device 102 or the “speech processing system 200” including several groups of processors 252, in Figure 2A.]  configured to perform at least one or more of extension of an intent output layer for classifying an utterance intent of the user from the uttered phrase and extension of a slot output layer for classifying a slot including information of the phrase and to extend a pre-generated utterance syntactic analysis model such that the uttered phrase is classified into the extended intent output layer and the extended slot output layer, [ Metallinou, Figure 4, steps 406 to 416 including “Generate Score Data for Slots and Intents using Multi-Modal Model 414.”] [ Figure 5A generating “Slot Score Data 580” and “Intent Score Data 582.”  “A hidden layer 510 corresponds to an intermediate representation of the internal state of the model 250a between the “input layer” of the model 250 (e.g., vector data 502, encoded representation data 504, context key vector data 506, and context value vector 508) and the “output layer” of the model 250 (e.g., the slot score data 580 and the intent score data 582).”  Col. 39, lines 5-10.] [The “syntactic analysis model” of the Claim is taught by NLU 204 which must utilize a syntactic analysis model and potentially by the ASR 202 which could use such a model as part of its language model for better ASR.  “For example, an NLU model used for intent and named entity determination may be implemented as an artificial neural network (also referred to simply as a “neural network” for convenience).”  Col. 1, lines 58-60. (See Koukoumidis in the Conclusion section as support for the assertion that NLU has to determine syntax of the input text.)] 
wherein the learning device performs learning based on a new learning corpus to extend the pre-generated utterance syntactic analysis model, [Metallinou, “(165) In some embodiments, a multi-model model 250 may be trained by generating or otherwise obtaining a corpus of training data representing utterances made during display of content and utterances made without display of content. Randomized training data may be generated using a subset (e.g., one or more) of the utterances made during display of content by randomizing the order of the particular items displayed during the utterance. Additional randomized training data may be generated using a second subset of the utterances made during display of content and/or a third subset of the utterances made without display of content. In this case, the utterances can be randomly associated with data regarding items displayed during other utterances. This additional randomized training data can help the model 250 produce accurate output when displayed content is irrelevant to the meaning of the utterance. The multi-model model 250 may then be trained using some combination of the training data, with and/or without the associated contextual data.”  Col. 41, lines 39-56.]
wherein the learning device is configured to: 
extend the intent output layer by adding a first neuron based on the utterance intent of the user to be classified from the uttered phrase, and [Metallinou, Figure 2B, “274:IC” (Intent Classifier), one word/neuron indicates one intent:   “An intent classification (“IC”) system 274 may parse the query to determine an intent or intents for each identified domain, where the intent corresponds to the action to be performed that is responsive to the query. Each domain may be associated with a database of words linked to intents. For example, a music intent database of a music domain may link words and phrases such as “play,” to a play music intent, “stop,” to a stop playing music intent, and “mute” to a mute volume intent. IC system 274 may be configured to identify potential intents for each domain by comparing words in the query to the words and phrases in that domain's intents database.”  Col. 20, 45-55. ]
extend the slot output layer by adding a second neuron based on the slot to be classified from the uttered phrase, [Metallinou, Figure 2B, “slot filler 290,” adds a word/neuron to slot output layer: “The NLU system 204 may also include a slot filler component 290. The slot filler component 290 can take text from slots and alter it to make the text more easily processed by downstream components. The operations of the slot filler component 290 are typically low latency operations that do not involve heavy operations such as reference to a knowledge base. The purpose of the slot filler component 290 is to replace words with other words or values that may be more easily understood by downstream components. For example, if a textual interpretation represented in the text data 320 included the word “tomorrow,” the slot filler component 290 may replace the word “tomorrow” with an actual date for purposes of downstream processing. Similarly, a word “CD” may be replaced by a word “album” of the words “compact disc.” The replaced words may then be included in the cross-domain N-best list data.”  Col. 30, 12-26.]
wherein the learning device is configured to extend the pre-generated utterance syntactic analysis model in a hidden layer, [Metallinou, Figure 5A, the hidden layers 510 are “extended” to the two output layers 580, 582.]
wherein the learning device is configured to extend respectively the intent output layer and the slot output layer each separated from the hidden layer. [Metallinou, Figure 5A, the “slot score data 580”/ “slot output layer” is “separated”/output from the “hidden layer 510” separately from the “intent score data 582” / “intent output layer.”  Further in Figure 5B, also the “projection layers 560, 564” which yield two outputs of slot scores and intent scores are separate and both do receive input from the bi-directional LSTM.]

Metallinou is not express regarding “adding neuron” which occurs when a new input or output is contemplated.
Tcheng expressly teaches that neurons can be added to the input, output, or hidden layers and that the neurons added to the input and output layers represent potential new inputs or outputs:  “It will be appreciated that there can be added users and hotels in the input layer 220, represented in FIG. 2 by neurons 227 and 228. There can be one or more hidden layers 240. There can be added neurons in the output layer 260 representing additional potential outputs.”  Col. 12, 1-5.
Metallinou and Tcheng pertain to the use and training of neural networks and it would have been obvious to combined the teachings of Tcheng which expressly teaches adding neurons to the output layer representing additional potential outputs with the system of Metallinou which is silent on this point for an express teaching of adding of neurons to the output layer corresponding to potential new outputs.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Refer to the Conclusion section for more references supporting the same notion.

Regarding Claim 4, Metallinou teaches:
4. The apparatus of claim 1, wherein the new learning corpus includes a part of information extracted from a pre-generated learning corpus and a learning corpus for learning the added neuron. [Metallinou teaches that a pre-existing corpus is used and also corpora generated by randomizing the subsets of inputs are also used for the training:  “In some embodiments, a multi-model model 250 may be trained by generating or otherwise obtaining a corpus of training data representing utterances made during display of content and utterances made without display of content. Randomized training data may be generated …”  Col. 41, lines 39-56.]

Regarding Claim 7, Metallinou teaches:
7. The apparatus of claim 1, wherein the learning device performs learning based on a new learning corpus to extend the pre-generated utterance syntactic analysis model. [Metallinou teaches that the generated corpora expedite the training because they may be more relevant to the input:  “…. This additional randomized training data can help the model 250 produce accurate output when displayed content is irrelevant to the meaning of the utterance. The multi-model model 250 may then be trained using some combination of the training data, with and/or without the associated contextual data.”  Col. 41, lines 39-56.]

Regarding Claim 8, Metallinou teaches:
8. The apparatus of claim 7, wherein the new learning corpus includes a part of information extracted from a pre-generated learning corpus and a learning corpus for learning the added neuron. [Metallinou teaches the use of a previously generated corpus and then the corpora that are generated during the training from randomizing the training data:  “In some embodiments, a multi-model model 250 may be trained by generating or otherwise obtaining a corpus of training data representing utterances made during display of content and utterances made without display of content. Randomized training data may be generated using a subset (e.g., one or more) of the utterances made during display of content by randomizing the order of the particular items displayed during the utterance. Additional randomized training data may be generated using a second subset of the utterances made during display of content and/or a third subset of the utterances made without display of content. In this case, the utterances can be randomly associated with data regarding items displayed during other utterances. This additional randomized training data can help the model 250 produce accurate output when displayed content is irrelevant to the meaning of the utterance. The multi-model model 250 may then be trained using some combination of the training data, with and/or without the associated contextual data.”  Col. 41, lines 39-56.]

Regarding Claim 9, Metallinou teaches:
9. The apparatus of claim 1, wherein the learning device further includes an input layer into which a vector value obtained by converting the uttered phrase is entered. [Metallinou teaches that the ASR converts the input utterance into a vector which is used as input to the NLU system. The other components of the input are also vectors.  See Figure 5A, input of the “1-Hot vector data 502.”  “At block 408, the ASR system 202 can generate ASR results using the audio data received from the voice-enabled device 102. Illustratively, the ASR system 202 may generate ASR results using various models, such as an acoustic model and a language model. In some embodiments, the ASR results may be in the form of text data, such as a transcription, an N-best list of transcriptions, a vector of recognized words, or the like. The ASR results may then be provided to the NLU system 204. In some embodiments, the ASR system 202 may send, provide, or otherwise make available the ASR results to the NLU system 204 via the orchestrator 210.”  Col. 36, lines 21-34.  “The text data may be input into the model 250a using a data structure that represents each word of the text using vector data 502 representing a 1-hot vector and/or encode representation data 504 representing an encoded representation of the word.”  Col. 38, 25-30.  “ 1. … wherein the input data comprises: first vector data representing at least a portion of the text data; and second vector data representing a context domain vector comprising a first element and a second element, ….”]

Claim 10 is a method Claim with limitations similar to the limitations of Claim 1 and is rejected under similar rationale.
Claim 13 is a method Claim with limitations similar to the limitations of Claim 2 and is rejected under similar rationale.
Claim 17 is a method Claim with limitations similar to the limitations of Claim 8 and is rejected under similar rationale.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Metallinou and Tcheng in view of Proshin (U.S. 10783433).

Regarding Claim 5, Metallinou teaches and suggests:
5. The apparatus of claim 4, wherein the learning device is performed such that a learning speed of the added neuron among a plurality of neurons included in the intent output layer is faster than a learning speed of a pre-generated neuron. [Metallinou teaches that the use of the added training corpora (vs. the previously generated corpus which is input) help the model produce more accurate results which suggests a faster learning speed:  “In some embodiments, a multi-model model 250 may be trained by generating or otherwise obtaining a corpus of training data representing utterances made during display of content and utterances made without display of content. Randomized training data may be generated using a subset (e.g., one or more) of the utterances made during display of content by randomizing the order of the particular items displayed during the utterance. Additional randomized training data may be generated using a second subset of the utterances made during display of content and/or a third subset of the utterances made without display of content. In this case, the utterances can be randomly associated with data regarding items displayed during other utterances. This additional randomized training data can help the model 250 produce accurate output when displayed content is irrelevant to the meaning of the utterance. The multi-model model 250 may then be trained using some combination of the training data, with and/or without the associated contextual data.”  Col. 41, lines 39-56.]

Tcheng does not address the speed of training.
Proshin expressly teaches adding a new neuron to improve the speed of training:  “8. If the accuracy of the model for all model parameter groups, that is assessed at the current iteration based on the testing set, does not improve, and the network training speed falls below a predefined threshold, determining the neuron having the highest discrepancy (error) value. Between the found error neuron and the network output, another neuron is added, and the network output is re-assigned to the added neuron. This neuron is added to the end of the list of connections between the neurons and the network output.”  Col. 9, 27-35.
Metallinou/Tcheng and Proshin pertain to the use and training of neural networks and it would have been obvious to combine the teachings of Proshin which expressly teaches adding neurons which speed up the training process to the combination for the express proposition that such a method is beneficial for the speed of training of a neural network.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 14 is a method Claim with limitations similar to the limitations of Claim 5 and is rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached 9 to 5, M-F.

Karras (U.S. 20190171936) is directed to “Progressive Modification of Neural Networks” and teaches that adding or removing neurons is part of the training of a neural network: “[0031] A training technique for a neural network is disclosed that modifies the topology of the neural network by adding or removing layers (e.g. fully-connected layer, convolutional layer, upsampling, downsampling, pooling, normalization, capsule, and the like), adding or removing features (e.g. feature maps, neurons, activations, and the like), adding or removing connections between features, and the like. In an embodiment, modifications of the neural network topology change a processing capacity of the neural network…..”

Suzuki (U.S. 20200184960): is directed to adapting/training an RNNLM which training includes adding a new node corresponding to a class in both an output layer and an input layer:  “A computer-implemented method is provided for generating a plurality of templates. The method includes obtaining, by a processor device, a Recurrent Neural Network Language Model (RNNLM) trained using a first set of text data. The method further includes adapting, by the processor device, the RNNLM using a second set of text data by adding a new node corresponding to a class in both an input layer and an output layer of the RNNLM, the class being obtained from the second set of text data. The method also includes generating, by the processor device, the plurality of templates using the adapted RNNLM.”  See also Figure 5, 515.

Martin (U.S. 2020/0125930): Adds new nodes to the hidden layers for the purpose of training on a new task.

    PNG
    media_image2.png
    443
    386
    media_image2.png
    Greyscale

Koukoumidis (U.S. 11245646):  “In particular embodiments, the NLU module 220 may improve the domain classification/selection of the content objects by extracting semantic information from the semantic information aggregator 230. In particular embodiments, the semantic information aggregator 230 may aggregate semantic information in the following way. The semantic information aggregator 230 may first retrieve information from the user context engine 225. In particular embodiments, the user context engine 225 may comprise offline aggregators 226 and an online inference service 227. The offline aggregators 226 may process a plurality of data associated with the user that are collected from a prior time window. As an example and not by way of limitation, the data may include news feed posts/comments, interactions with news feed posts/comments, Instagram posts/comments, search history, etc. that are collected from a prior 90-day window. The processing result may be stored in the user context engine 225 as part of the user profile. The online inference service 227 may analyze the conversational data associated with the user that are received by the assistant system 140 at a current time. The analysis result may be stored in the user context engine 225 also as part of the user profile. In particular embodiments, both the offline aggregators 226 and online inference service 227 may extract personalization features from the plurality of data. The extracted personalization features may be used by other modules of the assistant system 140 to better understand user input. In particular embodiments, the semantic information aggregator 230 may then process the retrieved information, i.e., a user profile, from the user context engine 225 in the following steps. At step 231, the semantic information aggregator 230 may process the retrieved information from the user context engine 225 based on natural-language processing (NLP). In particular embodiments, the semantic information aggregator 230 may tokenize text by text normalization, extract syntax features from text, and extract semantic features from text based on NLP. The semantic information aggregator 230 may additionally extract features from contextual information, which is accessed from dialog history between a user and the assistant system 140. The semantic information aggregator 230 may further conduct global word embedding, domain-specific embedding, and/or dynamic embedding based on the contextual information. At step 232, the processing result may be annotated with entities by an entity tagger. Based on the annotations, the semantic information aggregator 230 may generate dictionaries for the retrieved information at step 233. In particular embodiments, the dictionaries may comprise global dictionary features which can be updated dynamically offline. At step 234, the semantic information aggregator 230 may rank the entities tagged by the entity tagger. In particular embodiments, the semantic information aggregator 230 may communicate with different graphs 330 including social graph, knowledge graph, and concept graph to extract ontology data that is relevant to the retrieved information from the user context engine 225. In particular embodiments, the semantic information aggregator 230 may aggregate the user profile, the ranked entities, and the information from the graphs 330. The semantic information aggregator 230 may then send the aggregated information to the NLU module 220 to facilitate the domain classification/selection.”  Col. 20, 11 to col. 21, 2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIBA SIRJANI/Primary Examiner, Art Unit 2659